EXHIBIT 10.33

MUTUAL SEPARATION AND RELEASE AGREEMENT

This Mutual Separation and Release Agreement (this “Agreement”) is made and
entered into as of December 14, 2011, by and between First Acceptance
Corporation, a Delaware corporation, and any of its parents, predecessors,
successors, affiliates or related companies, organizations, managers, officers,
directors, executives, agents, plan fiduciaries, shareholders, attorneys and/or
representatives (hereinafter referred to, collectively, as the “Company”), and
Stephen J. Harrison, an individual resident of State of Tennessee (“Harrison”).

RECITALS

WHEREAS, Harrison has been a director and the Chief Executive Officer of the
Company since April 2004;

WHEREAS, Harrison has expressed his desire to retire from all positions held
with the Company effective as of the Effective Date (hereinafter defined);

WHEREAS, the Company has agreed to purchase, or cause to be purchased, all of
Harrison’s interests in the Company in connection with his retirement at a
premium to the closing market price as of the date hereof; and

WHEREAS, in connection therewith, the Company and Harrison desire to terminate
Harrison’s employment agreement and provide certain releases to each other.

AGREEMENT

In consideration of the mutual benefits to be derived from this Agreement and
the covenants and agreements set forth herein, the receipt and sufficiency of
which are hereby acknowledged and confessed by the execution and delivery
hereof, the parties, agreeing to be legally bound hereby, agree as follows:

1. Resignations; Termination of Employment Agreement. Harrison hereby resigns as
an officer, director and employee of the Company and from all positions he holds
with the Company effective as of the Effective Date (hereinafter defined), and
the Company hereby accepts such resignations effective as of the Effective Date.
That certain Amended and Restated Employment Agreement, dated as of February 8,
2008, but effective as of January 1, 2008 (as amended, modified or altered, the
“Employment Agreement”), by and between the Company and Harrison, is hereby
terminated and the parties thereto are released from any and all obligations
thereunder as of the Effective Date, except for those specific payments set
forth in Section 2 hereof.

2. Payments and Benefits. On the Effective Date, the Company shall pay Harrison
for all accrued, but unpaid salary solely through the Effective Date, less
applicable withholding. Except as stated in this Agreement or as required by
law, all other compensation and benefits which related to Harrison’s employment
with the Company, including any benefits set forth in any employee benefit plan,
policy or program or in the Employment Agreement, and, except as memorialized in
this Agreement, shall cease as of the Effective Date. Other than the
compensation and payments provided for in this Agreement and the Stock
Repurchase (hereinafter defined), Harrison shall not be entitled to any
additional compensation, benefits, payments or grants under the Employment
Agreement or any benefit plan, severance plan, bonus or incentive program
established by the Company. Harrison agrees that the release in Section 4 of
this Agreement covers any claims Harrison might have regarding his compensation,
bonuses and any other benefits Harrison may or may not have received during
Harrison’s employment with the Company, including pursuant to the Employment
Agreement.



--------------------------------------------------------------------------------

3. Stock Purchase. In consideration for his entry into this Agreement and in
further consideration for other promises and covenants of Harrison hereunder,
and on the Effective Date (which date is determined in accordance with
Section 15 of this Agreement), the Company shall purchase, or caused to be
purchased, the shares of Company common stock set forth on the Exhibit A hereto
(the “Stock Repurchase”) pursuant to the terms of that certain Stock Purchase
Agreement, the form of which is attached as Exhibit B hereto (the “Stock
Purchase Agreement”). Harrison hereby represents that Exhibit A hereto sets
forth the full ownership interest, beneficial or otherwise, of his and his
affiliates in the Company.

4. Releases.

4.1 Releases by Harrison. In consideration of the Stock Repurchase and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which is acknowledged by
Harrison, Harrison, on his own behalf and on behalf of his agents,
administrators, representatives, executors, successors, heirs, devisees and
assigns (collectively, the “Releasing Parties”) hereby fully releases, remises,
acquits and forever discharges the Company and all of its affiliates, parents
and subsidiaries, and each of its and their respective officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
foreseen or unforeseen, fixed or contingent, liquidated or unliquidated, matured
or unmatured, whether of class or individual in nature, direct or derivative,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, including, without limitation, those arising from or
relating to Harrison’s employment or association with, or ownership of, the
Company, or the termination of that employment or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including, without
limitation, all claims arising under or relating to employment, employment
contracts, stock options, stock option agreements, equity interests, employee
benefits or purported employment discrimination or violations of civil rights of
whatever kind or nature, including, without limitation, all claims arising under
the AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”), the Employment
Non-Discrimination Act (“ENDA”), the Lilly Ledbetter Fair Pay Act, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Equal Pay Act of 1963, the Rehabilitation Act of 1973, Title VII of the United
States Civil Rights Act of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991,
the Civil Rights Acts of 1866 and/or 1871, the Employee Retirement Income
Security Act of 1974; the Immigration Reform and Control Act; the Older Worker
Benefit Protection Act; the Workers Adjustment and Retraining Notification Act;
the Occupational Safety and Health Act; the Sarbanes-Oxley Act of 2002; or any
other applicable foreign, federal, state or local employment discrimination
statute, law or ordinance, including, without limitation, any workers’
compensation or disability claims under any such laws, claims for wrongful
discharge, breach of contract, breach of express or implied contract or implied
covenant of good faith and fair dealing, and any other claims arising under
foreign, state or federal law, as well as any expenses, costs or attorneys’
fees; provided this release shall not include matters contained in this
Agreement or the Stock Purchase Agreement. Harrison further agrees that Harrison
will not file or permit to be filed on Harrison’s behalf any such claim.
Notwithstanding the preceding sentence or any other provision of this Agreement,
this release is not intended to interfere with Employee’s right to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”) in connection with
any claim he believes he may

 

2



--------------------------------------------------------------------------------

have against the Company. However, by executing this Agreement, Harrison hereby
waives the right to recover in any proceeding Harrison may bring before the EEOC
or any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission on Harrison’s behalf.

4.2 Releases by the Company. In consideration of the mutual promises contained
in this Agreement, the Company, on behalf of itself and all of its subsidiaries,
assigns and affiliates, and their present employees, officers, directors,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges, Harrison and his heirs, executors, successors and assigns
(the “Harrison Released Parties”), from any and all claims, demands, actions,
causes of action, rights, debts, obligations, losses, suits, controversies,
setoffs, affirmative defenses, counterclaims, third party actions, damages,
penalties, attorneys fees, costs, fees, and all liabilities and indemnities
whatsoever, whether known or unknown, suspected or unsuspected, accrued or
unaccrued, fixed or contingent, which the Company has, had, or may have against
the Employee Released Parties up to and including the Effective Date, except
that this release does not include any act or omission not known to the Company
taken by Harrison while employed by the Company which was (i) criminal or
(ii) fraudulent and shall not include matters contained in this Agreement or the
Stock Purchase Agreement. This Agreement includes, without limitation, claims at
law or equity or sounding in contract (express or implied) or tort, claims
arising under any federal, state or local laws; or any other statutory or common
law claims related to Harrison’s employment or termination of employment of the
Company up to and including the Effective Date.

5. Indemnification. The Company agrees that it will indemnify Harrison against
claims, lawsuits and investigations (collectively, “Claims”) that have been, or
may be asserted, against him by third parties or governmental agencies,
including, but not limited to, any class actions or stockholders derivative
suits relating to the Company or successor or assigns arising out of the conduct
of the business of the Company by Harrison, and will pay the reasonable expenses
of defense of such Claims incurred by Harrison, in his capacity as an officer or
director of the Company prior to the Effective Date, to the extent permitted by
Delaware General Corporation Law and consistent with the scope of
indemnification and procedures provided under the Company’s Articles of
Incorporation and Bylaws applicable to officers or directors of the Company in
existence as of the date of demand for indemnification. Harrison also shall be
entitled to the benefits and coverage under any policies of insurance maintained
by the Company, including, but not limited to, Directors and Officers Liability
Insurance. Harrison agrees to permit the Company’s counsel to handle the defense
of such Claims (and Harrison agrees to sign such agreements and/or consents of
such counsel to provide joint representation as may be required under any Code
of Professional Responsibility), except in such situations where Harrison’s
interests and defenses in such Claims are divergent from those of the Company so
as to warrant separate representation by independent counsel, in which case
Harrison may retain separate counsel at the Company’s expense. Harrison agrees
to cooperate with the Company in the defense of the Claims, including, but not
limited to, claims arising from litigation filed or threatened against the
Company as of the date hereof and other matters. Such cooperation shall include,
but not be limited to, Harrison making himself available in the preparation of
the Company’s defense, as a witness for depositions and trial of such Claims at
no charge to the Company (except for reasonable travel expenses, if necessary,
incurred at the request and with the prior approval of the Company). In the
event the Company claims that the Company is not required to indemnify Harrison
pursuant hereto, the Company shall provide Harrison, within ten (10) days of
Harrison making such claim for indemnification, with written notice to such
effect, and setting forth in reasonable detail the grounds therefor.

 

3



--------------------------------------------------------------------------------

6. Non-Compete; Non-Solicitation. In further consideration of the mutual
promises contained in this Agreement, the Stock Repurchase and other
consideration provided for herein, Harrison acknowledges that in the course of
his employment and association with the Company he has become familiar with the
trade secrets of the Company and with other Confidential Information
(hereinafter defined) concerning the Company and that his services have been of
special, unique and extraordinary value to the Company. Therefore, Harrison
agrees that:

(a) for a period commencing with the Effective Date and continuing until the
second anniversary of the Effective Date (the “Noncompete Period”), Harrison
shall not, directly or indirectly, own any interest in, manage, control,
participate in or in any manner engage in any business that is involved in the
development, marketing, retail sale, administration or underwriting of
non-standard automobile insurance programs within any state where the Company
was licensed to conduct any insurance activity on December 1, 2011; provided
that nothing herein shall prohibit Harrison from (i) being a passive owner of
not more than 5% of the outstanding equity interests of any class of a
corporation, partnership, limited liability company, or other entity, so long as
Harrison has no active participation in the business of such entity;
(ii) accepting employment with a business that develops, markets, sells,
administers or underwrites multiple lines of insurance, one of which being
non-standard automobile insurance, so long as Harrison does not participate in
and is not associated in any way with the development, marketing, retail sale,
administration or underwriting of non-standard automobile insurance programs or
(iii) being employed by, or a consultant to, a company that provides
reinsurance, including the brokerage thereof, to companies in the business of
non-standard automobile insurance, so long as Harrison does not participate in
and is not associated in any way with the development, marketing, retail sale,
administration or underwriting of non-standard automobile insurance programs for
any company in the business of non-standard automobile insurance.

(b) during the Noncompete Period, Harrison shall not directly, or indirectly
through another person or entity, (i) induce or attempt to induce any employee
of the Company, other than a member of Harrison’s family, to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and any employee thereof, (ii) hire any person, other than a member of
Harrison’s family, who was an employee of the Company at any time during the
one-year period immediately preceding the Effective Date, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company to cease doing business with the Company, or (iv) directly or
indirectly acquire, or attempt to acquire, an interest in any business relating
to the business of the Company with which the Company has entertained
discussions, or has requested and received information, relating to the
acquisition of such business by the Company in the two-year period immediately
preceding the Effective Date;

(c) if, at the time of enforcement of this Section 6, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law;

(d) in the event of the breach or a threatened breach by Harrison of any of the
provisions of this Section 6, the Company, in addition and supplementary to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition,
Harrison agrees that, in the event of a breach or violation by Harrison of this
Section 6, the Noncompete Period shall be tolled until such breach or violation
has been duly cured; and

 

4



--------------------------------------------------------------------------------

(e) the provisions of this Section 6 are in consideration of the good and
valuable consideration as set forth in this Agreement and the Stock Repurchase.
In addition, Harrison agrees and acknowledges that the restrictions contained in
this Section 6 and Section 7 do not preclude Harrison from earning a livelihood,
nor do they unreasonably impose limitations on Harrison’s ability to earn a
living. Further, Harrison agrees and acknowledges that the potential harm to the
Company of the non-enforcement of this Section 6 and/or Section 7 outweighs any
potential harm to Harrison of its enforcement by injunction or otherwise. In
addition, Harrison acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Harrison by this
Agreement and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Harrison expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

7. Confidential Information. Harrison understands that he has developed and been
exposed to highly confidential information and trade secrets of the Company
(“Confidential Information”), and that maintenance by the Company of its
proprietary Confidential Information to the fullest extent possible is extremely
important to the Company. Harrison acknowledges and agrees that, except with the
prior written consent of the Company, he shall at all times keep confidential
and not divulge, furnish or make accessible to anyone (except the Company’s
authorized representatives), any Confidential Information to which Harrison has
been privy relating to the business of the Company. The provisions of this
Section 7 shall not apply to any information to the extent that (i) it is, or
shall become, generally known to the public other than as a result of a
disclosure by Harrison, his affiliates or anyone controlled by Harrison, (ii) it
is, or shall become, available to Harrison on a non-confidential basis from a
person other than the Company or its attorneys, officers, directors, employees
or agents, provided that Harrison does not believe such person is bound by a
confidentiality agreement with the Company or prohibited in any manner from
transmitting information to Harrison or (iii) Harrison is required by law to
disclose such information to any person. In the event that Harrison is requested
pursuant to, or required by, applicable law or regulation or legal process to
disclose any Confidential Information or any other information concerning the
Company, Harrison agrees to provide the Company, to the extent legally
permissible, with prompt notice of such request(s) or the receipt of legal
process to enable the Company to seek an appropriate protective order and to
consult with the Company with respect to taking steps to resist or narrow the
scope of such request or process.

8. Return of Company Property. Harrison acknowledges that all computers, credit
cards, telephones, pagers, PDA’s, equipment, vehicles, memoranda, notes,
records, reports, manuals, handbooks, drawings, blueprints, books, papers,
letters, client and customer lists, contracts, products, product samples,
software programs, instruction books, catalogs, information and records, lines
of code, technical manuals and documentation, drafts of instructions, guides and
manuals, maintenance manuals, sales information and aids relating to the
Company’s business, and any and all other documents containing Confidential
Information furnished to Harrison by any representative of the Company or
otherwise acquired or developed by Harrison in connection with his employment or
association with the Company, but excluding any tangible personal property
purchased by Harrison (collectively, “Recipient Materials”), shall at all times
be the property of the Company. Within seven (7) days of the Effective Date,
Harrison shall make available to the Company any Recipient Materials that are in
his possession, custody or control, including Recipient Materials retained by
Harrison in his office, automobile or home. If any such information,
documentation or material is stored on Harrison’s personal computer or disk
drive, this fact should be disclosed to the Company within seven (7) days of the
Effective Date so that an appropriate course of action may be taken.

 

5



--------------------------------------------------------------------------------

9. Non-Disparagement. Each of the Company and Harrison agree not disclose,
communicate, or publish any disparaging or negative information, writings,
electronic communications, comments, opinions, facts or remarks of any kind
about each other.

10. Acknowledgement of Consideration. Harrison hereby acknowledges that the
Stock Repurchase reflects a premium to market as of the date hereof and such
premium constitutes additional consideration under this Agreement to which he
would not otherwise be entitled to in whole or in part, absent him signing this
Agreement.

11. No Admission of Liability. The parties hereto agree and acknowledge that
this Agreement shall not be construed as, and does not constitute, any admission
by the Company of any liability.

12. Representations and Warranties. Harrison represents and warrants that
Harrison has not heretofore assigned, transferred, or attempted or purported to
assign or transfer, to any person, firm, corporation or any other entity, any of
the Released Claims. Harrison also represents and warrants that Harrison has not
filed and knows of no lawsuits, complaints or charges filed on Harrison’s behalf
against the Company or any of the Released Parties. Harrison further represents
and warrants that throughout his employment he received all leave to which he
was entitled and he was properly compensated for all hours worked.

13. Time to Consider Release. The Company advises Harrison in writing to consult
with an attorney before executing this Agreement. Harrison further acknowledges
that the Company has given him a period of twenty-one (21) calendar days within
which to review and consider the provisions of this Agreement. Harrison
understands that if he does not sign this Agreement before the twenty-one
(21) calendar day period expires, this Agreement will be withdrawn
automatically.

14. Assignment. Harrison shall not assign, without the Company’s prior written
consent, this Agreement or any right or obligation hereunder, and any and all
assignments without such prior written consent shall be null and void. The
Company may assign the entirety of this Agreement to any person, firm,
corporation or other business organization with the consent of Harrison, which
consent shall not be unreasonably withheld, at any time.

15. Revocation Period. Harrison understands and acknowledges that he has seven
(7) calendar days following the execution of this Agreement to revoke his
acceptance of this Agreement. This Agreement will not become effective or
enforceable, and the payments and certain other benefits described in Sections 2
and 3 (unless specifically provided otherwise) will not become payable, until
after his revocation period has expired without his revocation. If Harrison does
not revoke this Agreement within the revocation period, the Company will
consummate the Stock Repurchase in accordance with the terms of the Stock
Purchase Agreement. The date this Agreement becomes effective in accordance with
this Section 15 shall be the “Effective Date” for all purposes of this
Agreement.

16. Knowing and Voluntary. Harrison understands it his choice whether to enter
into this Agreement and that his decision to do so is voluntary and is made
knowingly.

 

6



--------------------------------------------------------------------------------

17. Miscellaneous.

17.1 Notices. Any notice to be given hereunder is to be given in writing by
either party to the other and delivered or sent by prepaid airmail post, any
courier guaranteeing overnight delivery or facsimile transmission addressed to
the address set forth below each party’s name below or such other address as may
be notified by one party to the other for such purposes and shall be deemed to
be served, in the case of airmail post, three days after posting; in the case of
courier guaranteeing overnight delivery, the next business day if timely
delivered to such courier; and in the case of facsimile transmission,
immediately upon successful transmission.

17.2 Headings; Pronouns. The headings of the paragraphs of this Agreement are
for convenience of reference only and are not to be considered and construed in
this Agreement. When the context so requires in this Agreement, the masculine
gender includes the feminine and neuter, and the singular number includes the
plural, and vice versa.

17.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

17.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE, EXCEPT TO THE EXTENT THEY
ARE PREEMPTED OR SUPERCEDED BY THE LAWS OF THE UNITED STATES, AND THE PARTIES
AGREE TO SUBMIT THEMSELVES TO THE JURISDICTION OF TENNESSEE WITH VENUE FOR ANY
DISPUTE IN NASHVILLE, TENNESSEE.

17.5 Counterparts. This Agreement may be executed in multiple counterparts, all
of which shall be deemed originals, but which counterparts shall constitute one
and the same instrument.

17.6 Binding Agreement. This Agreement shall inure to the benefit of, and be
binding upon, the parties and their respective heirs, representatives,
successors and permitted assigns. Whenever a reference to any party is made
herein, such reference shall be deemed to include a reference to the heirs,
executors, representatives, successors and permitted assigns of such party, and
in the case of the Company, specifically including any parent, subsidiary or
successor entities.

17.7 Entire Agreement. This Agreement, including any documents otherwise
executed in connection herewith, contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreement with respect to the subject matter hereof, whether written or
oral. No variations, modifications or changes herein or hereof shall be binding
upon any party unless set forth in a document duly executed by or on behalf of
such party.

17.8 Mediation. If it is not possible to resolve matters informally and a party
has a legal claim against the other, the Company and Harrison will be required
to engage in a one (1) day external mediation before they can commence
litigation. The mediation will occur under the auspices of JAMS/Endispute, a
for-profit organization established in 1981 (“JAMS”), unless the parties agree
otherwise. The parties hereto agree to participate in the mediation in good
faith. The Company will pay the cost of the one (1) day mediation. If either
party chooses to be represented by counsel, each party will be responsible for
his or its own attorneys’ fees; provided, however, a mediated settlement may
include reasonable attorneys’ fees as agreed upon by the parties.

 

7



--------------------------------------------------------------------------------

17.9 Free Will. The Company and Harrison acknowledge that each has had an
opportunity to consult with his or its respective attorneys or advisors
concerning the meaning, import and legal significance of this Agreement, and
each has read this Agreement, as signified by their signatures hereto, and are
voluntarily executing same after advice of counsel or advisors for the purposes
and consideration herein expressed.

17.10 Good Faith Performance. The Company and Harrison hereby agree to perform
all their obligations under this Agreement in good faith.

* * * *

SIGNATURE PAGE FOLLOWS

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
above first written.

 

THE COMPANY:     HARRISON:

First Acceptance Corporation,

a Delaware corporation

    /s/ STEPHEN J. HARRISON     Stephen J. Harrison By:   /s/ MARK A. KELLY    
Name:   Mark A. Kelly     ADDRESS: Title:   Interim President           5054
Hill Place Drive ADDRESS:     Nashville, TN 37205     Fax:
                                              3813 Green Hills Village Drive    
Nashville, Tennessee 37215     Attn: President     Fax: (615) 844-2835    

 

9



--------------------------------------------------------------------------------

REVOCATION OF AGREEMENT

I wish to revoke the Mutual Separation and Release Agreement that I signed
December 14, 2011. I understand that by revoking the Mutual Separation and
Release Agreement that I will not be entitled to any of the benefits, including
the Stock Repurchase (as defined therein), offered to me in connection with the
resignation of my employment.

 

Date:                                                         Stephen J.
Harrison

NOTE: In the event Harrison wishes to revoke acceptance of the Mutual Separation
and Release Agreement, this notice of such revocation must be received by First
Acceptance Corporation within seven (7) calendar days after signing the Mutual
Separation and Release Agreement. This revocation must be faxed to Mark A. Kelly
at (615) 844-2835 or may be hand delivered to him at the corporate offices of
the Company located at 3813 Green Hills Village Drive, Nashville, Tennessee
37215.



--------------------------------------------------------------------------------

Exhibit A

Harrison Family Ownership

 

Name

   Number of Shares  

Stephen J. Harrison

     2,746,891   

Stephen J. Harrison 2010 Grantor Retained Annuity Trust

     4,302,624      

 

 

 

Total

     7,049,515      

 

 

 



--------------------------------------------------------------------------------

Exhibit B

Stock Purchase Agreement

(attached)



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), effective as of December
            , 2011, is by and among First Acceptance Corporation, a Delaware
corporation (the “Company”), and Stephen J. Harrison and Stephen J. Harrison
2010 Grantor Retained Annuity Trust (individually, a “Seller,” and,
collectively, the “Sellers”).

RECITALS

WHEREAS, the Sellers collectively own 7,049,515 shares of Company common stock,
par value $0.01 per share (the “Shares”); and

WHEREAS, the Sellers desire to sell, transfer, assign and convey to the Company,
and the Company desires to purchase and accept from the Sellers, the Shares on
the terms and conditions set forth in this Agreement (the “Repurchase”).

AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Sale and Purchase of the Shares. Upon the terms and subject to the conditions
set forth in this Agreement, each Seller hereby agrees to sell, transfer, assign
and convey to the Company, and the Company hereby agrees to purchase and accept
from each Seller, that number of Shares set forth opposite such Seller’s name on
Schedule I attached hereto (the “Securities Transfer”), in consideration for
payment (the “Securities Payment”) by the Company of One Dollar and Forty-Five
Cents ($1.45) per Share, for an aggregate purchase price to each Seller set
forth opposite such Seller’s name on Schedule I attached hereto (the “Purchase
Price”), payable by the Company at the Closing (as hereinafter defined) as set
forth in Section 2 of this Agreement.

2. Closing. On the Effective Date (as defined in that certain Mutual Separation
and Release Agreement, dated the date hereof, by and between the Company and
Stephen J. Harrison (the “Separation Agreement”)), the closing of the Repurchase
(the “Closing”) contemplated by this Agreement shall take place by Delivery
Versus Payment (hereinafter defined) by the Depository Trust & Clearing
Corporation utilizing the Delivery Instructions. “Delivery Versus Payment” means
the delivery of the Shares to the account of the Company’s custodian against a
cash settlement to the account of the Sellers’ custodians, as provided in the
rules, procedures, service guidelines and regulations of the Depository Trust &
Clearing Corporation. “Delivery Instructions” means the instructions for the
Securities Transfer and the Securities Payment set forth on Schedule I hereto.
For avoidance of doubt and notwithstanding anything herein to contrary, in the
event that the Separation Agreement is revoked during the revocation period set
forth therein or otherwise terminated, the Company shall not be required to
consummate the transactions contemplated herein. The date upon which the Sellers
receive the Purchase Price is referred to hereinafter as the “Closing Date.”



--------------------------------------------------------------------------------

3. Representations and Warranties of the Sellers. Each Seller hereby, jointly
and severally, represents and warrants to the Company that the following
statements are true, correct and complete at and as of the date of this
Agreement and the Closing Date:

(a) the Sellers have good, valid and marketable title to the Shares, free and
clear of all liens, claims, charges, pledges, security interests, orders, writs,
judgments and other encumbrances whatsoever, with full legal right and power to
sell, transfer, assign and convey absolute ownership of the Shares to the
Company, and upon sale, transfer, assignment and conveyance of the the Shares,
the Company will obtain good, valid and marketable title to the Shares free and
clear of all liens, claims, charges, pledges, security interests, orders, writs,
judgments and other encumbrances whatsoever;

(b) each Seller (i), if other than an individual, is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement (the “Transactions”);

(c) the execution and delivery by each Seller of this Agreement, and the
performance by each Seller of its respective obligations hereunder, have been
duly authorized by all requisite action on the part of such Seller. This
Agreement is the legal, valid and binding obligation of each Seller, enforceable
against such Seller in accordance with its terms, except that such enforcement
(i) may be limited by bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally and (ii) is subject to the availability of
equitable remedies, as determined in the discretion of the court before which
such a proceeding may be brought;

(d) the execution and delivery of this Agreement by each Seller, and the
performance by each Seller of its respective obligations hereunder, will not
(i) violate or breach any provision of any Seller’s organizational or governing
documents, (ii) violate or breach any statute, law, rule, regulation or order by
which any Seller or any of its respective properties or the Shares may be bound
or (iii) breach, or result in a default under, any material contract or material
agreement to which any Seller is a party or by which any Seller or any of its
respective properties or the Shares may be bound;

(e) no approval, consent, authorization or order of, notice to or registration
or filing with, or any other action by, any governmental authority or any other
person is required in connection with the due execution and delivery by each
Seller of this Agreement and the performance of such Seller’s respective
obligations hereunder, except for such filings as such Seller may be required to
make with the United States Securities and Exchange Commission;

(f) there is no action, lawsuit, arbitration, claim or proceeding pending or, to
the knowledge of each Seller, threatened, against such Seller that involves any
of the Shares or Transactions or could reasonably be expected to impede the
consummation of the Transactions;

(g) there is no suit, action, inquiry, audit, proceeding or investigation by or
before any court or governmental, regulatory or administrative agency or
commission pending or threatened against any Seller with respect to the Shares
or the Transactions;

(h) the Sellers and/or the Sellers’ advisor(s) have had a reasonable opportunity
to ask questions of, and receive answers from, a person or persons acting on
behalf of the Company concerning the Shares and the Company and all such
questions have been answered to each Seller’s full satisfaction;

(i) the Sellers are not relying on the Company with respect to the tax and other
economic considerations of the Repurchase, and the Sellers have relied on the
advice of, or have consulted with, the Sellers’ own advisors;

(j) each Seller has not offered to sell any portion of the Shares or any
interest therein in a manner which would require the sale of the Shares to the
Company hereunder to be registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any other applicable securities laws. Each Seller has
not offered to sell the Shares by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act;

 

2



--------------------------------------------------------------------------------

(k) each Seller has not engaged or employed any finder, broker, agent or other
intermediary in connection with the transactions described herein. There are no
fees, commissions or compensation payable by the Company to any person engaged
or retained by, through or on behalf of any Seller in connection with the
consummation of the transactions described herein;

(l) other than this Agreement, each Seller has not granted, created or entered
into any currently existing option, purchase agreement, redemption agreement,
call or right to subscribe of any character relating to (i) the Shares or
(ii) any securities exercisable or exchangeable for or convertible into the
Shares (other than as may exist pursuant to the organizational or governing
documents of the Company);

(m) the Company has advised each Seller that the Company may be in possession of
non-public information regarding the Company and its affiliates that might be
material to a party proposing a sale of securities such as the Shares. Each
Seller has determined that it does not wish to execute a confidentiality
agreement with the Company and receive disclosure from the Company of any such
non-public information. Each Seller, instead, has determined that it possesses
sufficient knowledge and experience in business and financial matters to
evaluate the transactions contemplated hereby without receiving non-public
information from the Company and without relying on any information,
representation or warranty from the Company, other than as expressly set forth
in Section 4 hereof; and

(n) each Seller, together with the other Seller, determined the Purchase Price
without relying on any information, representation or warranty from the Company,
other than as expressly set forth in Section 4 hereof. Each Seller has assured
the Company that such Seller could evaluate the transaction contemplated hereby
and the Purchase Price without reference to or reliance on any non-public
information possessed by the Company. The Company has not made any
representation or warranty to any Seller regarding the sufficiency of the
Purchase Price, and each Seller is not relying on any representation or warranty
from the Company as to the Purchase Price.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Seller that the following statements are true, correct and
complete at and as of the date of this Agreement and the Closing Date:

(a) the Company (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) has all
requisite power and authority to execute and deliver this Agreement and to
consummate the Transactions;

(b) the execution and delivery by the Company of this Agreement, and the
performance by the Company of its obligations hereunder, have been duly
authorized by all requisite action on the part of the Company. This Agreement is
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement (i) may be
limited by bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and (ii) is subject to the availability of equitable
remedies, as determined in the discretion of the court before which such a
proceeding may be brought;

(c) the execution and delivery of this Agreement by the Company, and the
performance by the Company of its obligations hereunder, will not (i) violate or
breach any provision of the Company’s organizational or governing documents,
(ii) violate or breach any statute, law, rule, regulation or order by which the
Company or any of its properties may be bound or (iii) breach, or result in a
default under, any material contract or material agreement to which the Company
is a party or by which the Company or any of its properties may be bound;

 

3



--------------------------------------------------------------------------------

(d) no approval, consent, authorization or order of, notice to or registration
or filing with, or any other action by, any governmental authority or any other
person is required in connection with the due execution and delivery by Company
of this Agreement and the performance of Company’s obligations hereunder, except
for such filings as the Company may be required to make with the United States
Securities and Exchange Commission;

(e) there is no action, lawsuit, arbitration, claim or proceeding pending or, to
the knowledge of the Company, threatened, against the Company that involves any
of the Transactions or could reasonably be expected to impede the consummation
of the Transactions;

(f) there is no suit, action, inquiry, audit, proceeding or investigation by or
before any court or governmental, regulatory or administrative agency or
commission pending or threatened against the Company with respect to the
Transactions; and

(g) the Company has not engaged or employed any finder, broker, agent or other
intermediary in connection with the transactions described herein. There are no
fees, commissions or compensation payable by any of the Sellers to any person
engaged or retained by, through or on behalf of the Company in connection with
the consummation of the transactions described herein.

5. Release.

(a) Each Seller does hereby release the Company, its shareholders, its
affiliates and successors, and all of the Company’s directors, officers,
employees and agents (collectively, the “Company Parties”), and agrees to hold
them, and each of them, harmless from any and all claims or causes of action
that any Seller may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase; provided, the
foregoing release shall not include matters contained in this Agreement or the
Separation Agreement. Each Seller agrees that such Seller will not file any
claim, charge, or lawsuit for the purpose of obtaining any monetary awards in
connection with the Repurchase. Each Seller acknowledges that the foregoing
release includes, but is not limited to, any claim arising under any federal,
state, or local law, whether statutory or judicial, or ordinance, or any
administrative regulation.

(b) The Company does hereby release each Seller, its shareholders, its
affiliates and successors, and all of each Seller’s respective directors,
officers, employees and agents (collectively, the “Seller Parties”), and agrees
to hold them, and each of them, harmless from any and all claims or causes of
action that the Company may now have or know about, or hereafter may learn
about, arising out of or in any way connected with the Repurchase; provided, the
foregoing release shall not include matters contained in this Agreement or the
Separation Agreement. The Company agrees that the Company will not file any
claim, charge, or lawsuit for the purpose of obtaining any monetary awards in
connection with the Repurchase. The Company acknowledges that the foregoing
release includes, but is not limited to, any claim arising under any federal,
state, or local law, whether statutory or judicial, or ordinance, or any
administrative regulation.

6. Further Assurances. From time to time after the execution of this Agreement,
each party shall execute and deliver such documents, instruments and
certificates as the other party hereto may reasonably request in order to more
effectively vest, confirm and evidence in the Company all right, title and
interest in and to the Shares, and to otherwise carry out the purpose and intent
of this Agreement.

 

4



--------------------------------------------------------------------------------

7. General.

(a) Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement. The exchange of copies of this Agreement and of signature pages
by facsimile or other electronic transmission will constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or other electronic transmission will be deemed to be
their original signatures for any purpose whatsoever.

(b) Binding Effects; Benefits; Assignment. No party may assign its rights or
obligations hereunder without the prior written consent of the other party. All
of the terms of this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by and against the parties hereto and their respective
successors, heirs, personal representatives and authorized assigns. Nothing in
this Agreement, express or implied, is intended to confer upon any other person
any rights or remedies under or by reason of this Agreement, except as set forth
in Section 5 of this Agreement and this Section 7(b).

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws or
otherwise.

(d) Entire Agreement. This Agreement and the Separation Agreement constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral and written, between
the parties with respect to such subject matter.

(e) Amendment and Waiver. This Agreement may be amended, modified, superseded or
canceled only by a written instrument executed by all parties hereto or, in the
case of a waiver, by or on behalf of the party waiving compliance.

(f) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, rule or regulation,
such provision shall be fully severed, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision never comprised
a part hereof. The remaining provisions of this Agreement will remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY
OF THEM MAY FILE A COPY OF THIS SECTION 7(G) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR THE TRANSACTIONS SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

(h) Survival. All of the representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing.

 

5



--------------------------------------------------------------------------------

(i) Counsel. Each party hereto acknowledges that it has had an opportunity to
consult with and, if so desired, has consulted with, legal counsel of its
choosing with respect to this Agreement and the Transactions.

(j) No Waiver; Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of the
right, power or privilege. A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies provided in this Agreement will be cumulative and not exclusive of any
rights or remedies provided by law.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Sellers have each caused this Agreement
to be duly executed as of the date first set forth above.

 

COMPANY: FIRST ACCEPTANCE CORPORATION By:     Name:     Title:     SELLERS:
STEPHEN J. HARRISON   Stephen J. Harrison STEPHEN J. HARRISON 2010 GRANTOR
RETAINED ANNUITY TRUST By:     Name:     Title:    

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Seller

   Number of Shares      Purchase Price  

Stephen J. Harrison

     2,746,891       $ 3,982,991.95   

Stephen J. Harrison 2010 Grantor Retained Annuity Trust

     4,302,624       $ 6,238,804.80      

 

 

    

 

 

 

Total

     7,049,515       $ 10,221,796.75      

 

 

    

 

 

 

Delivery Instructions

For Delivery of Shares to the Company:

Custodian:

DTC#

Agent Bank ID:

For Further Credit:

Account:

Attn:

For Delivery of Purchase Price to Sellers:

Custodian:

DTC#

Agent Bank ID:

For Further Credit:

Account:

Attn:

 

Schedule I